It is special pleasure to speak to the General Assembly under the presidency of a Pacific island friend.
The world is facing serious challenges. Borders are closing to people and products, and to investment and ideas. Many States are turning inwards. The politics of fear and extremism are gaining ground. Too many States are flouting the rules. But no country can face today’s challenges alone. Now more than ever, we need to show that we are united in our respect for the principles of the Charter of the United Nations. They are the basic principles that underpin our global system, born from the bitter experience of war, and they are as relevant today as they were in 1945.
My country, New Zealand, is a proudly independent, multicultural trading nation in the Asia-Pacific region. The international system matters to us. We are committed to being a good global citizen and to playing our part. We rise on the fortunes of all Member States. We believe that it is in all our interests to be open and outward-facing, to work through our differences, to have rules and, most of all, to play by them. Now is the time to reinforce the relevance and standing of the United Nations in our response to today’s challenges.
There are many areas where the United Nations could be more efficient, more representative, more responsive and show greater leadership. It is our collective responsibility as Member States to face up to the political commitment necessary to make the United Nations the body that we want it to be.
For the past two years, our focus has been on the Security Council. We are using our term on the Council to raise the tough issues, because we believe that that is what the Council is for and what our supporters expect us to do. New Zealand is working for a Security Council that shows more leadership on the toughest political issues, that works harder to get the incentives right so as to broker solutions and that is better at responding to political crises before they spiral out of control.
The Council has put its weight behind many successes, from the adoption of the Iran deal to ending the long-running war in Colombia. But the Council also has shortcomings that, if not addressed, risk undermining its relevance and standing in world affairs. For the vast majority of Member States, which are dependent on a fair, rules-based international system, a weak Council is not an option. We acknowledge that the Council does not have a role in every crisis. But the reality is that we need the Council to respond when no one else can. That is why we have consistently called for Council action to revive the Middle East peace process.
We have also been deeply troubled to see the Council, the pre-eminent body for international peace and security, fail to live up to its responsibilities on the most serious crisis of our time — Syria. There the Council has fallen short. The internal politics within the Council and the sheer complexity of the Syrian crisis have obstructed a unified Council response. But we believe that no matter how difficult and sensitive the issues, the Council cannot watch the situation go from bad to worse for the Syrian people. The Security Council was established to address crises such as that which we see in Syria. That is why New Zealand is using our presidency of the Council to convene a leaders’ level meeting tomorrow on Syria.
A meeting by itself will not stop the conflict. But after more than five years of brutal fighting and horrific humanitarian suffering, we do not think that it is credible for leaders to come to New York and not address the stark realities driving the conflict. We hope that tomorrow’s meeting will provide an opportunity for Council leaders to take stock of developments, examine the fundamental issues at the heart of the conflict and discuss how we can move towards a sustainable political solution.
We also hope that the meeting will be a chance for the Council to put its weight behind the ceasefire agreement reached between the United States and Russia. That agreement is the best chance we have had in some time to stop the fighting, get aid to those who need it and get back on track for a political resolution to the crisis.
Another critical issue on which New Zealand supports unified Council action is the Democratic People’s Republic of Korea. New Zealand believes that a strong international response is required to the Democratic People’s Republic of Korea’s nuclear test on 9 September and its recent missile tests. The regime’s efforts to advance its nuclear and missile programmes, its callous disregard for the North Korean people, as demonstrated by the human rights situation in the country, and its leader’s unpredictably ruthless rule have made it one of our most pressing international security threats. Its provocative actions show blatant disregard for Security Council resolutions and pose a grave threat to international law. They have raised tensions on the Korean peninsula to a point where the risk of conflict is dangerously high. We cannot afford further escalation.
New Zealand therefore welcomes recent steps by the United States and China to begin negotiating a new Security Council resolution, following the Democratic People’s Republic of Korea’s recent nuclear test. We hope that this will send a clear signal to the North Korean leadership that continued provocative and dangerous actions are unacceptable and that a return to the negotiating table represents the only sensible way forward. The international community must stand together in conveying these messages, including through fully implementing Security Council sanctions.
The Council has impact and influence when it is unified, but we have to get better at identifying incentives that encourage unified Council positions. For a country with a proud tradition of being a pragmatic bridge-builder and problem-solver, the Council can be an incredibly frustrating place to work. But we are committed to trying to make it work because it is in our collective interest to have a strong and relevant Council.
We all need to make an investment in keeping it on track where it is needed most: in preventing and stopping conflict. That means coming to the Council ready to find a way to get beyond vested political interests and being prepared to work on compromise solutions that stop the fighting.
The veto plays a huge part in the Council’s effectiveness. No matter how hard we work to find compromises, time and time again we come up against the veto. The use of the veto, the threat of the veto, the exploitation of the veto is well beyond what the founders of the United Nations ever envisaged.
We acknowledge that addressing regional and national interests is a fundamental part of the process of finding durable solutions. But increasingly the Charter is being ignored and the Council seen as irrelevant as countries put pursuit of their national interests before almost anything else. The time for moving forward on Security Council reform is now. We will be pushing more than ever for action in the General Assembly to make the Council better reflect today’s realities and needs.
New Zealand is also working to make the Council more effective in conflict prevention. We want to make the Council better at responding to political crises before they spiral out of control. There is no lack of mandate for conflict prevention. It is in the Charter. There is no lack of information about escalating situations. We see the evidence of this, often in the most heart- breaking images in the media. The problem is that we do not always have the will, and we do not use the tools available to us.
Many States block action, asserting sovereignty and ignoring the rest of the Charter. Others do not want to spend the money. Most have bilateral or national interests. And leaders of countries in political crisis often do not want their actions to be on the Council’s agenda.
But we cannot ignore the growing gap between the humanitarian costs of picking up the pieces after conflict and the amount that the United Nations allocates to prevent conflict. The shortfall is growing at an unsustainable rate, while the peace operations budget is increasing year on year.
But this is not about money. It is about saving lives. That is why New Zealand is trying to get the Council working more closely with regional organizations and getting the Council to be more willing to engage at an earlier point with countries in crisis. This is a focus of our presidency, and it will continue to be a focus of our work when we come off the Council.
Beyond the Security Council, parts of the United Nations system are stepping up. There have been significant steps forward on development, climate, financing, humanitarian issues and disaster risk reduction. These issues are of significant importance to our closest development partners, small island developing States.
For economic development to be fully realized, the Sustainable Development Goals must be implemented by all. But developments here in the United Nations do not exist in a vacuum, apart from the global economy and trading system. Sustainable economic development is a key driver of global growth, prosperity and, most of all, stability. This requires a fair, rules-based trading system, more open trade and the removal of trade barriers.
The multilateral trading system has been a critical factor in this respect. Last year, we welcomed an agreement by the World Trade Organization (WTO) to eliminate agricultural export subsidies. This was the first legally binding international trade outcome in agriculture since 1994. This matters for development and will make a real difference for rural communities.
But the types of challenges that the United Nations faces are similar to those that have hindered more progress in the WTO in recent years. New Zealand believes that the WTO needs to do more to set global trade rules. We need it to find common ground that overcomes vested national interests and agree to new international trade commitments that benefit all countries.
In the Asia-Pacific region, closer economic integration through trade agreements such as the Trans-Pacific Partnership and the Regional Comprehensive Economic Partnership will also bring us closer together. Agreements like these will make our region and people better off by setting the conditions for more open and transparent trade. A more prosperous and integrated region will also be a more secure one, and that is in all of our interests.
We must guard against creeping protectionism and be willing to make the case for more economic engagement clearly. We cannot turn inward. We cannot allow fear or narrow domestic interests to turn us away from an open global trading system that has lifted millions out of poverty. Countries that close their borders cannot and do not do business. History has shown that this does not work for our countries. It will not help our peoples, and protectionism will have a chilling effect on our ability to deliver on the Sustainable Development Goals.
A decision of critical importance to the future of the United Nations will be made in the coming weeks. In April, I was very pleased to nominate former New Zealand Prime Minister Helen Clark to be the first United Nations Secretary-General from the Pacific. This is not the time for a business-as-usual appointment of a Secretary-General. We need someone who is up to the job. The next Secretary-General must have the courage, experience and skills necessary to lead this Organisation, to keep it relevant and responsive. I have worked across the political divide from Helen Clark for years, and I know her to be a natural leader. She rallies people together to find common ground, even when the issues are difficult and the differences vast. She gets things done. We think it is time for a Secretary-General like Helen Clark.
I am proud of the contribution that New Zealand is making to the Security Council, but I am keenly aware of the Council’s limitations. It is the General Assembly that now needs to act to make the United Nations stronger and more relevant to the world. New Zealand is committed to the principles and values of the United Nations. We will keep working hard for those principles, because we believe that they are vital for a safer, more prosperous future.
